Cite as 2013 Ark. App. 537

                 ARKANSAS COURT OF APPEALS
                                       DIVISION IV
                                      No.CV-12-660

                                                 Opinion Delivered   September 25, 2013

ALLEN HALL                                       APPEAL FROM THE MISSISSIPPI
                               APPELLANT         COUNTY CIRCUIT COURT,
                                                 OSCEOLA DISTRICT
V.                                               [NO. CV-2009-128]


NANCY HALL and NANCY HALL                        HONORABLE RANDY F.
ENTERPRISES, INC. fka and/or dba                 PHILHOURS, JUDGE
J.W. HALL AUTO SALES
                         APPELLEES               AFFIRMED




                              RHONDA K. WOOD, Judge

       Appellant Allen Hall appeals from a directed verdict entered on his breach-of-contract

claim against appellee Nancy Hall and her business, Nancy Hall Enterprises, Inc., d/b/a/ J.W.

Hall Auto Sales. We affirm.

       Appellee was married to appellant’s brother, J.W. Hall, who owned an auto, salvage,

and rental business. In 2005, J.W. Hall died, and appellee inherited the business. Appellant

worked for the business before and after the death of J.W. Hall. Appellant asserts that when

he informed appellee that he would no longer work for the business after J.W. Hall’s debts

were paid, appellee asked him to continue working for the business and agreed to transfer a

one-half interest in the business and other property she inherited from her husband. Appellant

contends that he accepted the offer, assumed additional responsibilities, and managed the
                                  Cite as 2013 Ark. App. 537

business. Appellee characterizes her offer to transfer an ownership interest in the business as

a gift and that she only agreed to give appellant a one-third interest.

       In 2008, appellee’s attorney sent appellant some letters and paperwork gifting appellant

a one-third ownership interest in J.W. Hall Auto Sales and other property. Appellant,

however, believed that he was entitled to a one-half interest in the business and all property

in which his brother had owned an interest, and sued appellee for breach of contract, unjust

enrichment, and fraud. Appellee then refused to transfer any interest to appellant and filed

counterclaims for unjust enrichment and conversion of business property.

       The court conducted a jury trial. At the end of appellant’s case, appellee moved for a

directed verdict. The court denied the motion as to fraud and unjust enrichment, but granted

it as to appellant’s breach-of-contract claim, ruling that the parties had never reached an

agreement and that appellant had stayed with the business only out of respect for his brother.

       In determining whether a directed verdict should have been granted, we review the

evidence in the light most favorable to the party against whom the verdict is sought and give

it its highest probative value, taking into account all reasonable inferences deducible from it.

Smith v. Heather Manor Care Ctr., Inc., 2012 Ark. App. 584, ___ S.W.3d ___. A motion for

directed verdict should be granted only if there is no substantial evidence to support a jury

verdict. Id. Substantial evidence is evidence of sufficient force and character to induce the

mind of the fact-finder past speculation and conjecture. Id.

       Appellant argues that the trial court erred in granting appellee’s motion for directed

verdict on the breach-of-contract claim. We disagree. The essential elements of a contract


                                               2
                                  Cite as 2013 Ark. App. 537

are: (1) competent parties, (2) subject matter, (3) legal consideration, (4) mutual agreement,

and (5) mutual obligations. Jordan v. Diamond Equip. & Supply Co., 362 Ark. 142, 207 S.W.3d

525 (2005). Appellant failed to produce substantial evidence of mutual agreement. Although

he testified that appellee agreed to transfer a one-half interest in the business to him, the

written documents reflected only a one-third interest. Thus, taking the evidence presented

by appellant in the light most favorable to him—even if the parties were leaning toward

creating a contract and not a gift—there was no meeting of the minds as to the percent of

ownership to be transferred. The trial court did not, therefore, err in granting the motion for

directed verdict.

       Affirmed.

       GRUBER and HIXSON, JJ., agree.

       Hale, Young & Partlow, by: James C. Hale, III and Laura E. Partlow, for appellant.

       Banks Law Firm, PLLC, by: Charles A. Banks and Robert W. Francis, for appellees.




                                              3